         Case 3:20-cv-00232-CWR-FKB Document 12 Filed 05/12/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 ALYSSON MILLS,                                                                          PLAINTIFF
 In her capacity as receiver for Arthur Lamar
 Adams and Madison Timber Properties, LLC

 V.                                                           CAUSE NO. 3:20-CV-232-CWR-FKB

 JON DARRELL SEAWRIGHT                                                                 DEFENDANT


                                                ORDER

       Before the Court is the Motion to Withdraw the Bankruptcy Reference filed by Alysson Mills,

in her capacity as the court-appointed receiver (the “Receiver”) for Arthur Lamar Adams and Madison

Timber Properties, LLC. [Doc. 1]. The Receiver seeks to withdraw the reference of the adversary

proceeding styled Alysson Mills v. Jon Darrell Seawright, Adv. No. 20-00011 (Bankr. S.D.M.S.) to the

United States Bankruptcy Court for the Southern District of Mississippi (“Bankruptcy Court”) for

“cause shown,” pursuant to 28 U.S.C. § 157(d), Federal Rule of Bankruptcy Procedure 5011(a), and

Local Bankruptcy Rule 5011-1. Defendant Jon Seawright does not oppose the motion.

       This Court is authorized by 28 U.S.C. § 157(d) to withdraw, in whole or in part, the reference

as to any case or controversy “for cause shown.” See Fed. R. Bankr. P. 5011(a). The decision to

withdraw the reference from the bankruptcy court is “left to the discretion of the district court.” In re

Mirant Corp., 197 Fed. App’x 285, 294 (5th Cir. 2006). The Court has reviewed the motion to

withdraw the reference and supporting papers and, there being no opposition, finds that there is good

cause to grant the motion.

       Accordingly, the Receiver’s motion to withdraw the reference is hereby GRANTED. The

Court WITHDRAWS THE REFERENCE in the above-captioned case.

       SO ORDERED, this the 12th day of May, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
